NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MUHAMMAD ASHRAF, AKA                            No.    18-70423
Muhammad Ashraf Khan; NAILA
ASHRAF, AKA Naila Gul,                          Agency Nos.       A096-489-393
                                                                  A096-489-394
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 20, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and KELLY*** and MILLER, Circuit Judges.

      Petitioners Muhammad Ashraf and Naila Ashraf petition for review of a

decision by the Board of Immigration Appeals (Board) dismissing their appeal of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
an Immigration Judge’s (IJ) denial of their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). Petitioners

argue that the IJ and Board’s determination was not supported by substantial

evidence. Mr. Ashraf claims that he fears persecution if he and his family were to

return to Pakistan. As a member of the Pakistan People’s Party (PPP), he fears

persecution by the ruling government. Mr. Ashraf also fears he will be targeted as

a returning Pakistani viewed as an American spy. Mr. Ashraf also claims that his

asylum application was delayed because he was misled by two contacts who

promised to assist him with filing a claim, but who failed to do so. We have

jurisdiction under 8 U.S.C. § 1252. We dismiss the challenge to the finding that

Petitioners untimely filed their applications for asylum for lack of jurisdiction and

deny the petition for review of the remaining claims. Because the parties are

familiar with the facts and procedure underlying this case, we need not recount

them in detail here.

                                STANDARD OF REVIEW

      Where the Board incorporates an IJ’s decision, this court reviews both

decisions together. Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008). We

review the Board’s determination for substantial evidence and will overturn if the

evidence compels the conclusion that the decision was incorrect. Lolong v.

Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc).



                                          2
                                       DISCUSSION

A. Jurisdiction to Review

      This court lacks jurisdiction to review the determination that Mr. Ashraf

failed to establish extraordinary circumstances excusing his failure to timely file

his asylum application. Applicants must file an asylum application within one year

of arrival in the United States. 8 U.S.C. § 1158(a)(2)(B). The Attorney General

may excuse the deadline if the applicant demonstrates “extraordinary

circumstances” for a filing delay. 8 U.S.C. § 1158(a)(2)(D). Congress limited

jurisdiction to review the Attorney General’s determination. 8 U.S.C.

§ 1158(a)(3). However, pursuant to 8 U.S.C. § 1252(a)(2)(D), the court can review

questions of law where the facts are undisputed, i.e., mixed questions of law and

fact. Husyev v. Mukasey, 528 F.3d 1172, 1178–79 (9th Cir. 2008).

      Petitioners concede that their asylum applications were untimely filed. They

contend that the IJ and Board erred by concluding that Mr. Ashraf was not a

credible witness. However, Mr. Ashraf’s challenge to the IJ’s adverse credibility

determination places the facts in dispute and deprives this court of jurisdiction.

B. Withholding of Removal/Relief under the CAT

      There was also substantial evidence to support the IJ and Board’s finding

that Petitioners did not qualify for withholding of removal or relief under the CAT.

The Attorney General must withhold removal if the applicant’s life or freedom



                                          3
would be threatened due to his or her “race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). Absent

past persecution, a petitioner must show that he will “more likely than not” be

persecuted. Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (quoting 8

C.F.R. § 208.16(b)(2)). A reasonable fear of future persecution must be based on

“individualized rather than generalized risk.” Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003).

      Grounds for withholding of removal include that the applicant holds a

political opinion that would motivate persecutors, Navas v. I.N.S., 217 F.3d 646,

656 (9th Cir. 2000), that persecutors may have an erroneous belief as to the

applicant’s political affiliation or opinion, Kumar v. Gonzales, 444 F.3d 1043,

1054 (9th Cir. 2006), or that applicants will be members of a persecuted social

group, Matter of M-E-V-G-, 26 I.&N. Dec. 227, at 237 (B.I.A. 2014). However,

Petitioners only made speculative claims based on evidence of some returnees and

PPP members being targeted for violence. They have not established that they will

more likely than not be individually persecuted. An applicant for relief under the

CAT must establish that it is more likely than not that he would be tortured if

returned. Kamalthas v. I.N.S., 251 F.3d 1279, 1284 (9th Cir. 2001). However,

Petitioners failed to establish that they will more likely than not be tortured if




                                           4
returned to Pakistan. Petitioners claim that the government would likely arrest Mr.

Ashraf and torture him but cite no evidence to support this claim.

      Accordingly, the petition for review is

      DISMISSED IN PART and DENIED IN PART.




                                         5